UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K þ Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 COMMISSION FILE NO. 0-16667 DNB FIRST 401(k) RETIREMENT PLAN 4 Brandywine Avenue Downingtown, Pennsylvania 19335 (Full title of the plan and the address of the plan, if different from that of the issuer named below) DNB FINANCIAL CORPORATION 4 Brandywine Avenue Downingtown, Pennsylvania 19335 (Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office) DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Table of Contents Item 1 and 2.Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-10 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 11 Schedule H, Line 4j – Schedule of Reportable Transactions 12 Exhibit Consent of Fischer Cunnane & Associates Ltd, Independent Registered Public Accounting Firm 2 Report of Independent Registered Public Accounting Firm To Participants and Administrators of the DNB First 401(k) Retirement Plan We have audited the accompanying statements of net assets available for benefits of the DNB First 401(k) Retirement Plan (the "Plan") as of December31,2006 and 2005 and the related statements of changes in net assets available for benefits for the years ended December31,2006, 2005 and 2004.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2006 and 2005, and the changes in net assets available for benefits for the years ended December31,2006, 2005 and 2004, in conformity with accounting principles generally accepted in the United States of America. Our audit of the Plan's financial statements as of and for the year ended December 31, 2006 was made for the purpose of forming an opinion on the financial statements taken as a whole.The supplemental schedules are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements for the year ended December 31, 2006, and in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. Fischer Cunnane & Associates Ltd June 29, 2007 West Chester, Pennsylvania 3 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Statements of Net Assets Available for Benefits December 31, 2006 and 2005 December 31 2006 2005 Assets Investments: Mutual Funds $ 3,564,961 $ 3,250,271 Investment Contract 179,793 256,958 Common Stock 628,768 224,689 $ 4,373,522 $ 3,731,918 Receivables: Employer's Contribution 84,788 93,061 Participants’ Contribution - 19,698 84,788 112,759 Total Assets 4,458,310 3,844,677 Liabilities Accounts Payable – – Accrued Expenses – – Total Liabilities – – Net Assets Reflecting All Investments at Fair Value 4,458,310 3,844,677 Adjustment from fair value to contract value for fully benefit responsive investment contract 9,462 13,524 Net Assets Available for Benefits $ 4,467,772 $ 3,858,201 See accompanying notes. 4 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2006, 2005 and 2004 Year Ended December 31 2006 2005 2004 Additions: Investment Income: Net appreciation in fair value of instruments $ 277,692 $ 150,845 $ 259,999 Dividends, Interest and Other 230,387 77,661 38,919 Total Investment Income 508,079 228,506 298,918 Contributions: Participants' 556,648 529,262 404,049 Employer's 305,198 308,734 216,963 Rollovers into plan for new employees 18,017 47,548 98,563 Total Contributions 879,863 885,544 719,575 Total Additions 1,387,942 1,114,050 1,018,493 Deductions: Deductions from net assets attributed to: Benefits paid to participants 751,657 246,991 186,567 Investment expenses 26,714 25,130 20,133 Total Deductions 778,371 272,121 206,700 Net Increase 609,571 841,929 811,793 Net Assets Available for Benefits Beginning of year 3,858,201 3,016,272 2,204,479 End of Year $ 4,467,772 $ 3,858,201 $ 3,016,272 See accompanying notes. 5 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements NOTE 1 - DESCRIPTION OF THE PLAN The following description of the Plan provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General.The Plan is a defined contribution plan, which covers employees of DNB First (the “Company”.)Those employees eligible to participate in the Plan become eligible for the Plan immediately when employment begins.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions.Each year, participants may contribute an amount up to 100% of pretax annual compensation.For 2006, 2005 and 2004 this was limited to $15,000 $14,000 and $13,000, respectively, as defined by the IRS.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.The Company may, at its discretion, match contributions each year. For 2006, 2005 and 2004, the Company match was $0.25 per dollar up to a maximum of 6% of salary-deferred contributions. The Company’s matching contributions to the plan for 2006, 2005 and 2004 were $90,000, $81,000 and $66,000, respectively.The plan also allows the Company to make additional discretionary contributions and qualified non-elective contributions.Additional discretionary contributions for 2004 were $151,000.There were no discretionary contributions for 2006 or 2005. Qualified non-elective contributions for 2006 and 2005 were $215,000 and $224,000, respectively.There were no qualified non-elective contributions for 2004. Effective July 1, 2005, the Plan was amended to include the option for the participants to invest in Company stock, and to permit the employer matching contribution and qualified non-elective contributions to be made in Company stock.In addition, the Plan was amended to allow for an employer discretionary contribution.The amendment also allowed the Plan to have multiple trust agreements in effect. Vesting.Participants are 100% vested immediately in employee and employer matching contributions and qualified non-elective contributions plus actual earnings thereon.Participants are 100% vested in additional discretionary contributions made by the Company after 3 years of vested service. Participant Accounts.Each participant's account is credited with the participant's contributions and allocations of (a) the Company's contributions and (b) Plan earnings, and is charged with an allocation of administrative expenses.Allocation of expenses are based on participant earnings or account balances, as defined. Participant Loans.The Plan does not allow Participants to borrow from their fund accounts. Plan Termination.Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Payment of Benefits.In general, amounts held in the participant’s account are not distributable until the participant terminates employment, reaches age 59-1/2, dies or becomes permanently disabled.At that time, the participant may receive a lump-sum amount equal to the vested value of his or her account.Participants may also withdraw funds in certain situations. As of December31,2006, 2005 and 2004 $119,176, $331,982 and $72,302, respectively, of the Plan's assets were allocated to the accounts of persons who have terminated employment with the employer, but have not been paid. Forfeited Accounts.Effective January 1, 2005, forfeited accounts are used to offset future employer contributions.There was $5,451 in forfeited accounts in 2006. There was $4,346 in forfeited accounts in 2005.At December31,2006, $495 of the forfeited accounts was available to offset future employer contributions.For 2004, forfeited accounts would have been allocated to each person who is an eligible participant on the last day of the Plan year.There were no forfeited accounts in 2004.Effective December1,2006, forfeitures may first be used to pay administrative expenses. 6 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) Administrative Expenses.Each participant's account is charged with an allocation of certain administrative expenses.Allocations of expenses are based on participant earnings or account balances, as defined. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The financial statements of The DNB First 401(k) Retirement Plan have been prepared in conformity with accounting principles generally accepted in the United States. USE OF ESTIMATES The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. INVESTMENT VALUATION AND INCOME RECOGNITION The Plan’s investments are stated at fair value.Quoted market prices are used to value investments.Shares of mutual funds and DNB Financial Corporation common stock are valued at quoted prices, which represent the net asset value of shares held by the Plan at December 31, 2006 and 2005. Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date. In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS #157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, expands disclosures about fair value measurements and is effective for financial statements with plan years beginning after November15,2007.The adoption of this new accounting standard is not expected to have a significant effect on the Plan. PAYMENT OF BENEFITS Benefits are recorded when paid. NOTE 3 – RELATED PARTY TRANSACTIONS In 2003, JP Morgan Chase was the custodian or trustee for certain funds held as investment vehicles for the Plan.Effective May 24, 2004, Delaware Charter Guarantee & Trust Company, a member of the Principal Financial Group, is the custodian or trustee for certain funds held as investment vehicles for the Plan.Prior to June 30, 2005, the Plan’s investments included five mutual funds managed by Russell Investment Group and one investment contract managed by Principal Financial Group.Effective July 1, 2005, fifteen additional funds were added to the Plan as well as DNB Financial Corporation common stock.DNB Advisors is the Trustee for DNB Financial Corporation’s common stock held as an investment for the Plan.Principal Financial Group is the record-keeper for the Plan.Principal Financial Group and DNB Advisors are parties-in-interest to the Plan. 7 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 4 - TAX STATUS The Plan was previously evidenced by a prototype document sponsored by Principal Life Insurance Company.Principal Life Insurance Company has received a determination letter dated September 16, 2003 from the Internal Revenue Service stating that the prototype document complies with Section 401(a) of the Internal Revenue Code.The Plan is deemed to comply with Section 401(a) of the Internal Revenue Code based on the favorable letter issued to Principal Life Insurance Company.The Plan has been restated and is no longer evidenced by a prototype document.However, the Plan administrator and the Plan’s tax counsel believe that the Plan is currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. NOTE 5 - INVESTMENTS Individual investments that represent 5% or more of the Plan's net assets at December 31, 2006, 2005 and 2004 are as follows: December 31 2006 2005 2004 Russell Lifepoints Balanced Strategy E Fund $ 858,154 $ 756,095 $ 647,629 Russell Lifepoints Aggressive Strategy E Fund 1,351,804 1,195,965 1,074,364 Russell Lifepoints Equity Aggressive Strategy E Fund 876,637 912,790 826,938 * Principal Fixed Income 401(a) / (k) 189,255 270,482 214,536 * DNB Financial Corporation Common Stock, $1 par value 628,768 224,689 – * Represents party-in-interest transactions.In addition, certain mutual fund options with Principal Financial Group totaling $124,294 are party-in-interest. During 2006, 2005 and 2004, the Plan's investments (including investments bought, sold, as well as held during the year) appreciated in fair value by $508,079, $228,506 and $298,918 respectively.All investments in the Plan are made in mutual funds, investment contracts and employer securities.The employer contributions are invested as directed by the participant. The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market, and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. NOTE 6 – INVESTMENT CONTRACT WITH INSURANCE COMPANY The Principal Fixed Income Option 401(a)/401(k) is a general-account backed stable value contract.This group annuity contract has been issued to Principal Trust Company, who serves as custodian.The Principal Fixed Income Option contract guarantees principal and provides a stated rate of return backed by Principal Life Insurance Company.As an insurance contract, this is not an investment but a guarantee backed by the assets in Principal Life Insurance Company’s multi-billion dollar general account. The contract is included in the financial statements at fair value as determined by Principal Life.The adjustment from fair value to contract value for the investment contract value is based on the contract value as reported to the Plan by Principal Life.The fair value of the investment contract at December31,2006 and 2005 was $179,793 and $256,958, respectively.Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses.Participants may direct transfers in and out of the Principal Fixed Income Option.These transfers are made at book value (i.e. no market value adjustments or surrender charge adjustments).There are no reserves against contract value for credit risk of the contract issuer or otherwise.The stated rate of return 8 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) will be reset January 1, 2007 and semi-annually thereafter.The average yield and crediting interest rates for the last two years were as follows: 2006 2005 Period Crediting Period Crediting Start End Rate / Yield Start End Rate / Yield January June 3.30% January June 3.45% July December 3.30 July December 3.40 Certain events, such as the premature termination of the contract by the Plan or the termination of the Plan, would limit the Plan’s ability to transact at contract value with Principal Life.The Plan administrator believes the occurrence of such events that would also limit the Plan’s ability to transact at contract value with Plan participants is not probable. NOTE 7 – RECONCILIATION OF FINANCIAL STATEMENTS TO SCHEDULE H FORM 5500 The following is a reconciliation of net assets available for benefits per the financial statements at December31,2006: Net assets available for benefits per the financial statements $ 4,467,772 Adjustment from fair value to contract value for fully benefit responsive investment contract (9,462 ) Net assets available for benefits per Form 5500 $ 4,458,310 There are no reconciling items per the financial statements to schedule H of Form 5500 at December 31, 2005. NOTE 8 – ADMINISTRATIVE EXPENSES The Company pays certain administrative expenses and consulting expenses of the Plan.All investment and related expenses are paid from the net assets of the Plan.Investment expenses of $26,714, $25,130 and $20,133 were paid to parties-in-interest during 2006, 2005 and 2004, respectively. NOTE 9 – PLAN AMENDMENTS Effective May 24, 2004, the Plan was amended to reflect a change in the name of the Plan from Downingtown National Bank 401(k) to DNB First 401(k) Retirement Plan. Effective January 1, 2005, the Plan was amended to include certain safe harbor elections under the Internal Revenue Code.The amendment, among other things, includes provisions to include bonuses in the definition of pay, a limit of 6% on elective salary deferrals matched by the Company and the elimination of the employer discretionary match and related vesting service requirement.In addition, employer qualified non-elective contributions will equal three percent of pay.Participants will no longer be required to be an active participant at the end of the Plan year to be included in employer qualified non-elective contributions.Such contributions will be allocated to participants when made. Effective July 1, 2005, the Plan was amended to include the option for the participants to invest in Company stock, and to permit the employer matching contribution and qualified non-elective contributions to be made in Company stock.In addition, the Plan was amended to allow for an employer discretionary contribution.Employer contributions are participant directed as participants have the ability to transfer theemployer contributions to other investment alternatives within the Plan. Effective December1,2006, the Plan was restated to reflect certain administrative and regulatory changes to the Plan.Such changes include, among other things, the addition of a Roth 401(k) feature, automatic elective deferral contributions feature, and changes in the provisions for disposition of forfeitures. 9 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Notes to Financial Statements (continued) NOTE 10 – NONPARTICIPANT-DIRECTED INVESTMENTS Information about the net assets and significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: December 31, 2006 Net Assets: DNB Financial Corporation Stock $ 448,721 Changes in Net Assets: Contributions $ 481,252 Dividends 9,691 Net appreciation 12,360 Benefits paid (54,582 ) Total $ 448,721 10 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Schedule H, Line 4i - Assets (Held at End of Year) Year Ended December 31, 2006 EIN: 23-0534545 Plan number: 002 Identity of Issuer Description of Investment Current Value Insurance Company General * Principal Life Insurance Company PRIN FIXED INCOME 401(A)/(K) $189,255 Registered Investment Company * Princor Financial Services PRIN INV BD & MTG SEC ADVSL FD 8,340 Registered Investment Company American Funds Service Company AM FDS WASH MUT INV R3 FUND 21,324 Registered Investment Company Mason Street Funds MASON ST HI YIELD BOND A FUND 1,571 Registered Investment Company Neuberger Berman Management NEUB BERM SOC RESP TR FUND 3,094 Registered Investment Company * Princor Financial Services PRIN INV S&P 10,974 Registered Investment Company * Princor Financial Services PRIN INV PTR MDCP VAL ADVSL FD 20,620 Registered Investment Company Frank Russell Investment Co. RUSSELL LFPT AGGST E FUND 1,351,804 Registered Investment Company Frank Russell Investment Co. RUSSELL LFPT BALST E FUND 858,154 Registered Investment Company Frank Russell Investment Co. RUSSELL LFPT CONST E FUND 70,382 Registered Investment Company Frank Russell Investment Co. RUSSELL LFPT EQAGS E FUND 876,637 Registered Investment Company Frank Russell Investment Co. RUSSELL LFPT MODST E FUND 125,870 Registered Investment Company American Century Investments AM CENT VISTA ADV FUND 6,847 Registered Investment Company American Funds Service Company AM FDS GRTH FD OF AM R3 FUND 34,988 Registered Investment Company Fidelity Investments FIDELITY ADV SMALL CAP T FUND 20,651 Registered Investment Company * Princor Financial Services PRIN INV S&P 10,545 Registered Investment Company * Princor Financial Services PRIN INV PTR SMCP VAL I ADS FD 18,988 Registered Investment Company * Princor Financial Services PRIN INV S&P 8,570 Registered Investment Company Frank Russell Investment Co. RUSSELL RE SEC E FUND 48,564 Registered Investment Company American Funds Service Company AM FDS EUROPACIFIC GRTH R3 FD 20,782 Registered Investment Company * Princor Financial Services PRIN INV INTL EM MKTS ADVSL FD 46,256 Employer Security * DNB Financial Corporation DNB FINANCIAL CORP TREASURY STOCK 628,768 Total $4,382,984 * Represents party-in-interest transactions. 11 DNB FIRST 401(k) RETIREMENT PLAN Form 11-K Schedule H, Line 4j – Schedule of Reportable Transactions EIN23-0534545 PLAN NUMBER002 PLAN YEAR 01/01/2/31/2006 DESCRIPTION OF ASSET (A) Total Number of Purchases (B) Total Number of Sales (C) Total Value of Purchases (D) Total Value of Sales (E) Net Gain/(Loss) DNB FINANCIAL CORP STOCK 23 $417,499.40 $0.00 DNB FINANCIAL CORP STOCK 37 $358,915.24 $(1,641.83) * Schedule is prepared using the alternative way of reporting (iii) series transactions under DOL Regulation 2520.103-6(d)(2). 12 Signatures The Plan Pursuant to the requirements of the Securities Exchange Act of 1934, DNB First, National Association, as plan administrator, has duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. DNB First 401(k) Retirement Plan By: /s/ William J. Hieb William J. Hieb President and Chief Operating Officer DNB First, National Association By: /s/ Bruce E. Moroney Bruce E. Moroney Chief Financial Officer and Executive Vice President DNB First, National Association By: /s/ Ronald K. Dankanich Ron K. Dankanich Executive Vice President and Secretary DNB First, National Association June 29, 2007 13 Index to Exhibits Exhibit No. Under Item 601 of Regulation S-K Description of Exhibit and Filing Information 23 Consent of Independent Registered Public Accounting Firm 14
